DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-11, 14-15, 16-18, 21-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wang '876 (US 2007/0152876 A1, where Wang '878, US 2007/0152878 A1, is incorporated-by-reference into Wang '876 in ¶22), in view of Shohara (US 6,473,607 B1).
In regard to claim 1, Wang '876 discloses:
setting a timer to time a duration (¶22; ¶36; Wang '878: 302, Fig. 3 and ¶33) [where Wang '878 explains that the 732 second duration was set prior to the duration]; 
measuring temperature changes of an oscillator used as a source for the timer during the duration (¶35); 
determining frequency changes of the oscillator that occurred during the duration based on the temperature changes (¶35); 
determining the timing error of the timer while timing the duration based on the frequency changes of the oscillator (¶35-36);
a temperature calibration table (¶34-38).
Wang '876 fails to disclose storing the measured temperature changes in a memory; and filtering the stored temperature changes.
Shohara teaches:
storing the measured temperature changes in a memory (col. 9, lines 43-51; col. 18, lines 17-24); and 
filtering the stored temperature changes (col. 18, lines 29-34) [where the temperature changes are filtered by age].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to fill in  temperature calibration table entries that have not yet been filed in, and to ensure correct entries by removing entries that may be incorrect due to age.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that temperature calibration table entries that have not yet been filed in are filled in, and entries that may be incorrect due to age are removed.
	In the combination, the determining of the frequency changes is based on the filtered temperature changes, where when the filter allows data that has not yet passed the expiration date, these data can be used for determining the frequency changes.
In regard to claim 16, Wang '876 discloses:
means for setting a timer to time a duration (¶22; ¶36; Wang '878: 302, Fig. 3 and ¶33) [where Wang '878 explains that the 732 second duration was set prior to the duration]; 
means for measuring temperature changes of an oscillator used as a source for the timer during the duration (¶35); 
means for determining frequency changes of the oscillator that occurred during the duration based on the temperature changes (¶35);
means for determining a timing error of the timer while timing the duration based on the determined frequency changes of the oscillator (¶35-36);
a temperature calibration table (¶34-38).
Wang '876 fails to disclose storing the measured temperature changes in a memory; and filtering the stored temperature changes.
Shohara teaches:
storing the measured temperature changes in a memory (col. 9, lines 43-51; col. 18, lines 17-24); and 
filtering the stored temperature changes (col. 18, lines 29-34) [where the temperature changes are filtered by age].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to fill in  temperature calibration table entries that have not yet been filed in, and to ensure correct entries by removing entries that may be incorrect due to age.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that temperature calibration table entries that have not yet been filed in are filled in, and entries that may be incorrect due to age are removed.
In the combination, the determining of the frequency changes is based on the filtered temperature changes, where when the filter allows data that has not yet passed the expiration date, these data can be used for determining the frequency changes.
In regard to claim 23, Wang '876 discloses:
a non-transitory computer-readable storage medium comprising code, which, when executed by a processor (113, Fig. 1-2) [where a processor inherently includes associated memory], causes the processor to perform operations for adjusting a timing error in a mobile device, the non-transitory computer-readable storage medium comprising: 
code for setting a timer to time a duration (¶22; ¶36; Wang '878: 302, Fig. 3 and ¶33) [where Wang '878 explains that the 732 second duration was set prior to the duration]; code for measuring temperature changes of an oscillator used as a source for the timer during the duration (¶35); 
code for determining frequency changes of the oscillator that occurred during the duration based on the temperature changes (¶35);
code for determining the timing error of the timer while timing the duration based on the frequency changes of the oscillator (¶35-36);
a temperature calibration table (¶34-38).
Wang '876 fails to disclose storing the measured temperature changes in a memory; and filtering the stored temperature changes.
Shohara teaches:
storing the measured temperature changes in a memory (col. 9, lines 43-51; col. 18, lines 17-24); and 
filtering the stored temperature changes (col. 18, lines 29-34) [where the temperature changes are filtered by age].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to fill in  temperature calibration table entries that have not yet been filed in, and to ensure correct entries by removing entries that may be incorrect due to age.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that temperature calibration table entries that have not yet been filed in are filled in, and entries that may be incorrect due to age are removed.
In the combination, the determining of the frequency changes is based on the filtered temperature changes, where when the filter allows data that has not yet passed the expiration date, these data can be used for determining the frequency changes.
In regard to claims 2, 17, and 24, Wang '876 further discloses determining an actual duration by adjusting the duration based on the determined timing error (¶40).
In regard to claims 3, 18, and 25, Wang '876 further teaches locating a satellite based on the actual duration (¶47) [where if the sleep duration is accurate enough, the pseudorange can be calculated using the previously stored ephemeris data to get the position of the satellite; and where the actual sleep duration was calculated in ¶40].
In regard to claims 6 and 21, Wang '876 further discloses a temperature sensor (¶35).
Wang '876 fails to disclose the temperature changes are measured by a thermistor.
Shohara teaches a known temperature sensor is a thermistor (col. 18, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the temperature sensor of Wang '876.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the temperature sensor is implemented.
In regard to claim 7, 22, and 28, Wang '876 further discloses the duration corresponds to a time of a sleep mode of the mobile device (¶35).
In regard to claim 8, Wang '876 further discloses entering into the sleep mode after the setting of the timer; and waking up from the sleep mode after the timer finishes timing the duration (¶35-36; Wang '878: 302, 303, 308, Fig. 3).
In regard to claim 9, Wang '876 discloses:
an oscillator (TXCO, 101, Fig. 1-2); 
a timer coupled to the oscillator to receive oscillation signals from the oscillator (¶22; Wang '878: 302, 303, 308, Fig. 3 and ¶33); 
a temperature sensor coupled to the oscillator to measure temperature changes of the oscillator (¶35); and 
a processor (113, Fig. 1-2) configured to: 
set the timer to time a duration (¶22; ¶36; Wang '878: 302, Fig. 3 and ¶33) [where Wang '878 explains that the 732 second duration was set prior to the duration]; 
determine frequency changes of the oscillation signals from the oscillator that occurred during the duration based on the measured temperature changes that occurred during the duration (¶35); and 
determine a timing error of the timer that occurred while timing the duration based on the determined frequency changes of the oscillator (¶35-36);
a temperature calibration table (¶34-38).
Wang '876 fails to disclose storing the measured temperature changes in a memory; filtering the stored temperature changes; and the temperature changes are measured by a thermistor.
Shohara teaches:
storing the measured temperature changes in a memory (col. 9, lines 43-51; col. 18, lines 17-24); 
filtering the stored temperature changes (col. 18, lines 29-34) [where the temperature changes are filtered by age]; and
a known temperature sensor is a thermistor (col. 18, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the storing and filter into the combination in order to fill in  temperature calibration table entries that have not yet been filed in, and to ensure correct entries by removing entries that may be incorrect due to age; and to include the thermistor into the combination in order to implement the temperature sensor of Wang '876.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that temperature calibration table entries that have not yet been filed in are filled in, and entries that may be incorrect due to age are removed; and that the temperature sensor is implemented.
In the combination, the determining of the frequency changes is based on the filtered temperature changes, where when the filter allows data that has not yet passed the expiration date, these data can be used for determining the frequency changes.
In regard to claim 10, Wang '876 further discloses the processor is configured to determine an actual duration by adjusting the duration based on the determined timing error (¶40).
In regard to claim 11, Wang '876 further discloses a navigation engine configured to locate a satellite based on the actual duration  (¶47) [where if the sleep duration is accurate enough, the pseudorange can be calculated using the previously stored ephemeris data to get the position of the satellite; and where the actual sleep duration was calculated in ¶40].

In regard to claim 14, Wang '876 further discloses the duration corresponds to a time of a sleep mode of the mobile device (¶35).
In regard to claim 15, Wang '876 further discloses the processor is configured to enter the mobile device into the sleep mode after setting the timer and wake up the mobile device from the sleep mode after the timer has finished timing the duration (¶35-36; Wang '878: 302, 303, 308, Fig. 3).

Claims 5, 13, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang '876 and Shohara, as applied to claims 1, 9, 16, and 23, above, and further in view of Buhler (EP 3056865 B1).
Wang '876 and Shohara fail to teach ignoring the stored temperature changes if a change in the temperature changes exceeds a predetermined threshold.
Buhler teaches ignoring the stored temperature changes if a change in the temperature changes exceeds a predetermined threshold (col. 2, lines 51-55) [where the claimed predetermined threshold is the disclosed threshold plus the value considered a significant overshoot, where one of ordinary skill in the art before the effective filing date of the invention would recognize that, to implement determining a significant overshoot, it must be performed quantitatively].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to not use an incorrect temperature measurement when the temperature sensor is malfunctioning.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that an incorrect temperature measurement is not used.

The following reference(s) is/are also found relevant:
	MathWorks (Remove Spikes from a Signal), which teaches that it is well known to filter out transient datapoints.
Yoeli (US 2012/0094683 A1), which teaches filtering temperature changes (¶49).
Gronemeyer (WO 03/038464 A2), which teaches an oscillator (302, Fig. 3); a processor (210, Fig. 3); a temperature sensor (308, Fig. 3); a timer (324, Fig. 3); setting a timer to time a duration (p. 7, lines 3-10; p. 18, lines 16-24; p. 20, line 25 to p. 21, line 5); measuring temperature changes of an oscillator used as a source for the timer during the duration (408, 410, Fig. 4A; col. 25, lines 6-22); determining frequency changes of the oscillator that occurred during the duration based on the temperature changes (p. 14, lines 10-28; p. 17, line 16 to p. 18, line 5; p. 24); and determining the timing error of the timer while timing the duration based on the frequency changes of the oscillator (414, Fig. 4A).
Gildea (US 5,854,605 A), which teaches locating a satellite based on an actual duration of a sleep interval based on a time error that is based on a frequency change that is based on a temperature change during the sleep interval (122 to 142, 152, Fig. 3B; 164, Fig. 3C).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 7-8, with respect to the prior art rejection(s) over have been fully considered but they are not persuasive. 
Applicant argues "if the filtering method of purging the entire record of stored temperature changes was adopted (as disclosed in Shohara), the frequency changes of the oscillator cannot be determined based on the filtered temperature changes since the record of the stored temperature changes would not exist because of the purging".  However, none of the data passing is only one possible outcome of the filtering.  The other outcome is passing the data.  When the data passes the filter (i.e. when none of the data is past the maximum aging limit), the data is there to be further processed.  The filter is still operating: if any of the data were past the maximum aging limit, the data would not be passed (all the data would be purged), but if none of the data is past the maximum aging limit, the data would be passed.  The claimed process occurs when none of the data is past the maximum aging limit, and thus the data is passed for further processing, including determining the frequency changes.
It is also noted that the filtered temperature changes are different than the temperature changes would have been if there were no filter.  If there were no filter, the stored temperature changes would go back to when the device was first used, whereas with the filter, the stored temperature changes will be those populated since the most recent purge of temperature changes.  Thus, even at a time when the data passes through the filter, the data has still been affected by the filter.  The data passing through the filter is not equivalent to there being no filter/filtering in the device.

	Conclusion
Applicant's amendment of 2-29-2022 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648